Title: From John Adams to Timothy Pickering, 19 July 1799
From: Adams, John
To: Pickering, Timothy


Private
Quincy July 19, 1799


I have recd your private Letter of the 11th. which contains matter of importance, but unnecessary to be considered and answered particularly by me, because I have in another Letter written this morning referred the whole Subject to your final decision.
The manual Exercise of Writing has become almost as painfull to me, as a blow upon the Elbow or the Knee, which induces me to Spare almost every unnecessary Word

J. Adams